DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2020 has been entered.
Claims 1-5, 12-14, 23 have been cancelled.  Claims 6-11, 15-22, 24 are pending.  Claims 6-9, 15-19, 21, 24 have been amended.  Claims 6-11, 15-22, 24 are examined herein.
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and modified below as a result of the new claim amendments.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-11, 15-22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (WO 2010/085452 A1, of record) in view of Good et al. (US Patent Application 2003/0032070 A1, of record) and Kelleher (US Patent Application 2010/0150839 A1, of record).
The instant claims are directed to a method of treating mild Alzheimer’s disease in a human patient with dementia having a Clinical Dementia Rating score of 1 by administering sodium benzoate and optionally in combination with an acetylcholine esterase inhibitor.  
Tsai teaches a method of mitigating one or more symptoms of a neuropsychiatric disorder in a subject in need thereof by administering a benzoic acid salt (paragraph 0009, example 2, and claim 24), such as cognitive impairment (claims 49-51, 74-76).  

Good et al. teaches that the cognitive status of Alzheimer's patients can be measured by the clinical dementia rating (CDR), where a score of 0 represents cognitive normal, a score of 0.5 represents questionable, a score of 1 represents mild, a score of 2 represents moderate, etc. (paragraph 0185).
Kelleher teaches that humans can be screened for a variety of tests of memory and/or learning ability such as widely used in psychology and medicine, for example Clinician's Interview-Based Impression of Change plus Caregiver input as well as other Alzheimer’s disease diagnostic or measuring tests (paragraph 0196).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to not only have used the Alzheimer's Disease Assessment Scale-cognitive subscale, as taught by Tsai, but the CDR, as taught by Good et al., as well as the Clinician's Interview-Based Impression of Change plus Caregiver input, as taught by Kelleher, because all three are well-known and widely used diagnostic tests for measuring working memory, verbal learning, or memory tests for patients with Alzheimer's disease.  It would also have been prima facie obvious to a person of ordinary skill in the art to identify and treat an individual with a CDR score of 1 because this is the minimal score to be clinically diagnosed to have cognitive dementia.  In treating a human subject with dementia by administering sodium benzoate, it is obvious to one of ordinary skill in the art that the scores of these well-known diagnostic tests would improve as symptoms of dementia gradually subside.

Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382; lt has been held that it is within the skills in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. In re Boesch, 205 USPQ 215 (CCPA 1980)  MPEP 2114.04   
The Examiner also notes that it is obvious to treat early phase Alzheimer's disease patients since Tsai teaches treating Alzheimer's disease patients, in general, therefore one of ordinary skill in the art would have had a reasonable expectation of success in treating a subgenus of Alzheimer’s disease patients as well using the same active agent.
Examiner notes that this is a typical genus/species situation.  Once a prima facie case of obviousness is established, the burden is shifted to the Applicant for objective evidence for nonobviousness.  See MPEP 2144.08.
Response to Arguments
	Applicant argues that Tsai merely discloses a relatively broad dosage range from 50 mg to 150,000 mg, which is much broader than the specifically claimed dosage range of 250 mg to 750 mg.  Moreover, Tsai only show that 1000 mg of sodium benzoate could treat depression and schizophrenia, therefore no reliable data for treating mild Alzheimer’s disease.
	This is not persuasive because Tsai clearly teaches the treatment of a neuropsychiatric disorder, for example Alzheimer’s disease, by administering sodium benzoate in an amount of 50 mg to 150,000 mg, in general, and 250, 500 mg, 1 g, in particular.
	It is well-settled that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31, USPQ2d 1130, 1132 (Fed. Cir. 1994).
	Applicant submits supplementary data to clearly show that not all dosage of benzoic acid salt falling within the range disclosed by Tsai would be useful for treating mild Alzheimer’s disease.
	This is not persuasive because the dosage range, taught by Tsai, encompasses not only the lower and higher ranges, but also the amounts in between, which encompasses the claimed dosage range.  There is no slight overlap of dosage ranges, but Tsai teaches the entire claimed range.  It is obvious for one of ordinary skill in the art 
	Finally, Applicant argues an unexpected effect for treating Alzheimer’s disease in patients with CDR scores from 1 to 0.5 by administering sodium benzoate in the claimed dosage range without any adverse effect.
	This is not persuasive because there is no unexpected results here, but rather a showing that the invention merely works as intended.  Applicant has not established the fact that side effects are known in the art and common with any and all dosages of sodium benzoate administration.  What is known is that, in general, high doses of therapeutic drugs run the risk of increased side or adverse effects.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/Yong S. Chong/Primary Examiner, Art Unit 1627